DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/02/2021 has been entered.  Claims 9-12 and 14 have been amended. Claims 1-8 and 15-25 were previously cancelled.  Accordingly, claims 9-14 are currently pending in the application.  
Applicant's amendments to claim 14 have overcome the claim objections previously set forth in the Office Action mailed 02/02/2021.

Response to Arguments
Applicant’s arguments regarding claim 9-14 are moot as they rely upon amended claim limitations of claim 9. 

Claim Objections
Claim 14  is objected to because of the following informalities:
In claim 14, line 4, “following depositing of the biomaterial on the print surface” should read --following the depositing of the biomaterial on the print surface--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation “providing the print surface in a disposable barrier that surrounds at least part of the print surface, so as to isolate at least part of the print surface from the one or more arms of the printer assembly, the one or more arms being movable in the x-y-plane” (emphasis added). This renders the claim indefinite because one cannot ascertain the metes and bounds of the invention. Specifically, one cannot ascertain whether the disposable barrier is the structural component that results in the isolating of the at least part of the print surface from the one or more arms because the print surface is provided within the disposable barrier.
Claims 10-14 which depend from claims 9 are similarly rejected.
Claim 11 recites the limitation "the preparing of the biomaterial" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, the limitation is interpreted as --the obtaining of the biomaterial--.
Appropriate correction is required.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 830 AM-600 PM EST (on campus Monday - Thursday; telework every other Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMEL M. NELSON/Examiner, Art Unit 1743                            

/NAHIDA SULTANA/Primary Examiner, Art Unit 1743